NUMBERS 13-21-00346-CV & 13-21-00347-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                               IN RE JOHN L. HAVERLAND


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

     Before Chief Justice Contreras and Justices Hinojosa and Silva
                Memorandum Opinion by Justice Silva1

        By petition for writ of mandamus, relator John L. Haverland contends that the

transfer orders issued in cause numbers 2020-PR-00247-4 and 2021-PR-00072-4 in the

County Court at Law No. 4 of Nueces County, Texas, are void. See TEX. EST. CODE ANN.

§ 32.004 (governing the jurisdiction of contested probate proceedings in counties without

a statutory probate court).



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so. When granting relief, the court must hand down an opinion as in any other case.”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
       “To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.”

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding). “If

a trial court issues an order ‘beyond its jurisdiction,’ mandamus relief is appropriate

because such an order is void ab initio.” In re Panchakarla, 602 S.W.3d 536, 539 (Tex.

2020) (orig. proceeding) (per curiam) (quoting In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605

(Tex. 2000) (orig. proceeding) (per curiam)).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real parties in interest Rodney Matocha, Joe Wayne Sutherland,

and Tammye Duckworth, in their capacities as independent co-administrators of the

estate of Beatrice Jonet Mason, and as independent co-executors of the estate of Hilbur

Alfred Mason, the reply filed by relator, and the applicable law, is of the opinion that relator

has not met his burden to obtain mandamus relief. Accordingly, we lift the stay previously

imposed in these cases. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”). We deny the

petition for writ of mandamus in each cause.

                                                                  CLARISSA SILVA
                                                                  Justice

Delivered and filed on the
14th day of December, 2021.




                                               2